NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1




            United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                     Argued November 30, 2011
                                     Decided December 22, 2011

                                             Before

                              DANIEL A. MANION, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge




No. 10‐3283                                           Appeal from the United States District
                                                      Court for the Northern District of Illinois, 
CHRISTOPHER BERG,                                     Eastern Division.
     Plaintiff‐Appellant,
                                                      No. 09 C 5803
       v.
                                                      Virginia M. Kendall,
THOMAS CULHANE, et al.,                               Judge.
    Defendants‐Appellees.

                                           O R D E R

       Christopher Berg filed suit under 42 U.S.C. § 1983 against Thomas Culhane and the
Village of Oak Lawn, Illinois alleging the use of excessive force in effectuating his arrest.  The
case proceeded to trial, and a jury found for the defendants.  Berg now appeals the judgment
below.  For the reasons set forth below, we affirm the judgment of the district court, and deny
the defendants’ motion for sanctions under Federal Rule of Appellate Procedure 38.   

        Around 2:00 a.m. on June 21, 2008, Christopher Berg’s Porsche passed an unmarked
police  car  occupied  by  defendant  Thomas  Culhane  at  a  slow  speed,  and  then  sped  away,
No. 10-3283                                                                                       Page 2

passing through a stop sign.  Berg testified at trial that he motioned to the officer to follow him
–  he  had  been  calling  his  mother  and  had  not  received  a  response,  so  was  worried  that
something had happened to her.  Officer Culhane, however, testified that he was not asked or
gestured to follow.  Officer Culhane put on his sirens and pursued Berg, who eventually pulled
into his own driveway.  Culhane did not know the house belonged to Berg, and ordered him
out of the car.  But Berg did not comply (he testified that he feared the officer’s gun), and
eventually Culhane dragged him out of the car by his hair and threw him to the ground, where
his head slammed against the concrete.  Culhane ordered Berg to put his hands behind his
back, and when Berg refused, Culhane struck him several times in the back until he was able
to get Berg’s hands behind his back and arrest him.

       On April 8, 2009, a Circuit Court of Cook County, Illinois jury convicted Berg of one
count of aggravated fleeing and eluding a police officer.  Berg appealed the conviction, which
was upheld by the Illinois Appellate Court.  Berg retained attorney Scott Kamin sometime in
May  2009  to  work  on  various  criminal  and  civil  matters.    Kamin  apparently  suffers  from
epilepsy, which Berg admits he knew.  On September 17, 2009, Berg, through Kamin, filed a
complaint in the Northern District of Illinois for excessive force under section 1983, and state
law claims for battery, intentional infliction of emotional distress and indemnification against
Officer  Culhane  and  the  Village  of  Oak  Lawn.    But  the  state  law  claims  were  clearly
time‐barred, and the defendants moved to dismiss those claims.  Berg voluntarily amended the
complaint to eliminate the state claims.

         The  case  was  scheduled  for  trial  on  August  30,  2010.    Kamin  did  not  comply  with
pre‐trial orders – he failed to participate in the required joint pre‐trial order, for which he was
later  sanctioned  by  the  district  court.    He  also  failed  to  arrange  for  his  client,  who  was
incarcerated at the time, to attend the trial and testify.  The defendants alerted the court to
Berg’s incarceration and the court arranged for Berg’s attendance at trial.  Berg also notes that
Kamin’s opening and closing statements at trial are not easy to follow.  The jury returned a
verdict  for  the  defendants,  and  the  court,  after  a  motion  by  the  defendants,  entered  an
“amended judgment” in favor of the defendants, from which this appeal is taken. 

         At  some  point,  though  it  is  not  specified  when,  an  Illinois  Attorney  Registration  &
Disciplinary Commission (“ARDC”) action was filed against Kamin.  Though not part of the
trial record, Berg submits on appeal a letter Kamin wrote in response to the ARDC inquiry, in
which he states that Berg knew about his epilepsy, that his epilepsy has never affected any of
his work in court, and that he did not suffer an epileptic seizure during Berg’s trial.

       On appeal, Berg argues that his trial counsel was not competent, suffered from medical
conditions that affected his performance, and that counsel’s deficient performance deprived
Berg of his day in court.  This court, however, has repeatedly rejected the “argument that retrial
No. 10-3283                                                                                         Page 3

is a proper remedy for defective representation in a civil action.” Stanciel v. Gramley, 267 F.3d
575, 581 (7th Cir. 2001).  “Our cases make it quite clear that there is no Sixth Amendment right
to effective assistance of counsel in a civil case.” Id. (citing Bell v. Eastman Kodak Co., 214 F.3d
798, 802 (7th Cir. 2000) (finding that ineffective assistance of counsel is not proper grounds for
collaterally attacking a civil judgment)); see also Hutcherson v. Smith, 908 F.2d 243, 245 (7th Cir.
1990) (“[I]t is a well‐established principle of law that there is, in general, no constitutional or
statutory  right  to  effective  assistance  of  counsel  in  civil  cases.”).    “The  proper  remedy  for
inadequate  representation  in  a  civil  case  lies  not  in  dragging  the  opposing  party  through
another trial, but rather in a malpractice action against the offending attorney.” Stanciel, 267
F.3d at 581 (citing Pokuta v. Trans World Airlines Inc., 191 F.3d 834, 840 (7th Cir. 1999)).

        Berg attempts to distinguish his case by suggesting that he does not seek as a remedy
a new trial based on counsel’s errors, but that the district court had a sua sponte responsibility
to disqualify trial counsel based on counsel’s deficient performance.  We do not see this as
much of a distinction.  First, we find no support in the case law for the proposition that district
court judges have an obligation to sua sponte remove a litigant’s chosen counsel in civil cases
where counsel fails to follow the court’s instructions or otherwise proves deficient.  Cf. Bakery
Machinery & Fabrication, Inc. v. Traditional Baking, Inc., 570 F.3d 845, 848‐49 (7th Cir. 2009) (citing
Link v. Wabash Railroad Co., 370 U.S. 626, 633‐34 (1962), for the proposition that “[p]etitioner
voluntarily chose this attorney as his representative in the action, and he cannot now avoid the
consequences  of  the  acts  or  omissions  of  this  freely  selected  agent”).    His  argument  that
imposing such a requirement on trial judges is preferable to requiring separate malpractice
suits similarly lacks support, and we are not capable of making such a determination in this
appeal,  especially  in  a  case  where  the  argument  relies  on  facts  outside  the  trial  record
(including Kamin’s medical situation).  Second, even if there were some error on the part of the
district court, the only available remedy for that error that Berg could seek would be, in fact,
a new trial.  And as we have stated above, such a remedy is not permitted in the civil context
where  the  underlying  concern  is  trial  counsel’s  performance  and  the  quality  of  plaintiff’s
representation.    Finally,  Berg  was  not  actually  denied  his  “day  in  court”  as  a  result  of  his
counsel’s pre‐trial errors – his case proceeded to trial and the jury deliberated and reached a
verdict. Accordingly, Berg’s argument relating to the defective nature of his trial counsel’s
performance fails.     

        The only remaining issue is defendants’ motion for sanctions under Federal Rule of
Appellate Procedure 38.  Rule 38 states that “[i]f a court of appeals determines that an appeal
is frivolous, it may, after a separately filed motion . . . and reasonable opportunity to respond,
award just damages and single or double costs to the appellee.”  Here, the defendants have
separately filed a motion, to which plaintiff’s counsel has responded.

      Despite her policy disagreements with having to “burden the courts” with separate
malpractice suits for trial counsel’s deficient performance, appellate counsel, as shown in the
No. 10-3283                                                                                   Page 4

briefs before this court, was well aware of the settled rule that such suits are the proper remedy
in civil cases.  She filed this  appeal anyway.  The defendants argue that such an appeal is
frivolous, grounds enough for invoking sanctions under the rule.  But “Rule 38 is permissive”;
we may “decline to impose sanctions even if the appeal is frivolous.”  Smeigh v. Johns Manville,
Inc., 643 F.3d 554, 566 (7th Cir. 2011) (citing Indep. Lift Truck Builders Union v. Nacco Materials
Handling Group, 202 F.3d 965, 969 (7th Cir. 2000)).  “How we exercise [our] discretion may turn
on our perception of whether an appellant acted in bad faith.” Id. (quoting Berwick Grain Co.,
Inc. v. Ill. Depʹt of Agric., 217 F.3d 502, 505 (7th Cir. 2000)).  While appellate counsel is “skating
near the edge of [her] pond,” Ross v. RJM Acquisitions Funding LLC, 480 F.3d 493, 499 (7th Cir.
2007), we find no evidence of bad faith or an intent to delay or harass the defendants, and
decline  in  this  case  to  impose  monetary  sanctions.  However,  we  admonish  counsel  for
appellant, Lori S. Klingman, that the claims raised on appeal do not meet our standards for
presenting and developing non‐frivolous arguments, and we warn her against bringing such
claims in the future.

       The judgment of the district court is AFFIRMED, and the defendants‐appellees’ motion
for sanctions is DENIED.